     Case 8:18-bk-13588-SC Doc 85-1 Filed 01/10/19                            Entered 01/10/19 11:06:42              Desc
                         Ntc Pssbl Dvdnd/Ord Fx Time                          Page 1 of 1

                                         United States Bankruptcy Court
                                           Central District of California
                                  411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 8:18−bk−13588−SC
    Tim M. McKenna                                                       CHAPTER 7
    SSN: xxx−xx−3584
    EIN: N/A
    61 Stetson
    Irvine, CA 92602




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before April 15, 2019.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: January 10, 2019                                                        Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                         85 / JG
